DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-parallel first axis and longitudinal axis of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon (4,747,467).
	With respect to Claim 1, Lyon teaches a gas turbine engine (Col. 3, Lines 37-42), comprising: a combustion section (not shown, an inherent and integral part of a gas turbine as is well known) that generates combustive gases (12) that form a primary exhaust flow (12); an exhaust (10/72) system downstream from the combustion section including: an eductor system (72) configured to receive the primary exhaust flow (12), the eductor system (72) including a body (82) that extends along a first axis (best seen in Figure 3), with a plurality of ducts (ducts formed by struts #102, stem #90 and stub duct #82) spaced apart about a circumference of the body (82), and each of the plurality of ducts define a plurality of eductor primary flow paths (flow paths between struts #102) that terminate in a mixing chamber (chamber formed between stem #90 and inlet duct #74), and the mixing chamber is adapted to receive a secondary cooling fluid (68) and to mix the primary exhaust fluid (12) with the secondary cooling fluid (68) to create a mixed fluid flow (70) (Col. 5, Lines 1-4); a muffler system (defined by internal baffle components of attenuator #10, downstream of duct structure #72 outlet, clearly seen in Figures 1-3) downstream from the mixing chamber (chamber formed between stem #90 and inlet duct #74) configured to receive the mixed fluid flow (70) from the eductor system (72), the muffler system including a plurality of baffles (28/48/52) that cooperate to define a tortuous path for the mixed fluid flow (70) and attenuate sound generated by the gas turbine engine (Col. 6, Line 57-Col. 7, Line 5); and a housing (14) that surrounds the eductor system (72) and the muffler system (defined by internal baffle components of attenuator #10, downstream of duct structure #72 outlet, clearly seen in Figures 1-3) such that the eductor system (72) and the muffler system (defined by internal baffle components of attenuator #10, downstream of duct structure #72 outlet, clearly seen in Figures 1-3)  are contained within the housing (14).  
	With respect to Claim 2, Lyon teaches wherein the housing (14) has a first end (Figure 2, defined by right-hand half of housing including educator system #72) coupled to the gas turbine engine (via duct #82) and an opposite second end (Figure 2, defined by left-hand half of housing including outlet #46), and the second end defines an exhaust outlet (46).  
	With respect to Claim 3, Lyon teaches wherein the housing (14) includes a porous panel (38) that cooperates with a sidewall (18) of the housing (14) to define an acoustic chamber (40) about the exhaust outlet (46).  
	With respect to Claim 4, Lyon teaches wherein the porous panel (38) is a perforated panel.  
	With respect to Claim 7, Lyon teaches wherein the acoustic chamber (40) is filled with a bulk acoustic material (42).  
	With respect to Claim 8, Lyon teaches wherein the gas turbine engine (not shown, but connected defined by axis of exhaust gas #12 discharged from said gas turbine as seen in Figure 3) extends along a longitudinal axis (axis of #12), and the housing (14) extends along the first axis, which is parallel to the longitudinal axis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (4,747,467).
	With respect to Claim 5, Lyon is relied upon for the reasons and disclosures set forth above.  Lyon further teaches a porous panel (38) that constitutes a screen.  Lyon fails to specify the material of the porous screen panel, such that the porous panel is a wire screen.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the porous panel is a wire screen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claim 6, Lyon is relied upon for the reasons and disclosures set forth above.  Lyon further teaches wherein porous panel (38) is a perforated panel that constitutes a screen.  Lyon fails to specify the material of the porous perforated screen panel, such that the porous perforated panel is a wire screen.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the porous panel is a wire screen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claim 9, Lyon is relied upon for the reasons and disclosures set forth above.  Lyon further teaches wherein the gas turbine engine (not shown, but connected defined by axis of exhaust gas #12 discharged from said gas turbine as seen in Figure 3) extends along a longitudinal axis (axis of #12), and the housing (14) extends along the first axis, which is parallel to the longitudinal axis.  Lyon fails to explicitly teach wherein the first axis is non- parallel to the longitudinal axis.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first axis is non- parallel to the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,184,372 in view of Napier (2008/0236939).
	With respect to Claim 1, U.S. Patent No. 10,184,372 teaches a gas turbine engine, comprising: an exhaust system downstream from the combustion section including: an eductor system configured to receive the primary exhaust flow, the eductor system including a body that extends along a first axis, with a plurality of ducts spaced apart about a circumference of the body, and each of the plurality of ducts define a plurality of eductor primary flow paths that terminate in a mixing chamber, and the mixing chamber is adapted to receive a secondary cooling fluid and to mix the primary exhaust fluid with the secondary cooling fluid to create a mixed fluid flow; a muffler system downstream from the mixing chamber configured to receive the mixed fluid flow from the eductor system, the muffler system including a plurality of baffles that cooperate to define a tortuous path for the mixed fluid flow and attenuate sound generated by the gas turbine engine (see claim 8).  U.S. Patent No. 10,184,372 fails to explicitly teach a combustion section that generates combustive gases that form a primary exhaust flow and a housing that surrounds the eductor system and the muffler system such that the eductor system and the muffler system are contained within the housing.  Napier teaches a similar gas turbine engine apparatus (Figures 1-2), wherein a combustion section (16/40) that generates combustive gases that form a primary exhaust flow ([0010]-[0012]), and a housing (12) that surrounds a similar eductor system (18/42) and a muffler system (20/44) such that the eductor system (18/42) and a muffler system (20/44) are contained within the housing (12).  Because the housing defines an exterior structure for housing the educator and muffler device ([0010]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of U.S. Patent No. 10,184,372, with the apparatus of Napier so as to provide an exterior housing for the educator and muffler systems.
	With respect to Claim 2, Napier teaches wherein the housing (12/36) has a first end coupled to the gas turbine engine (16/40) and an opposite second end, and the second end defines an exhaust outlet (downstream end of #22/46).  It is noted that there is obvious connectors that are not explicitly shown for connecting the nacelle device #14/38 to the outer housing #12/36.
	With respect to Claim 8, Napier teaches wherein the gas turbine engine (16/40) extends along a longitudinal axis, and the housing (12/36) extends along the first axis, which is parallel to the longitudinal axis.  
	With respect to Claim 9, U.S. Patent No. 10,184,372 and Napier are relied upon for the reasons and disclosures set forth above.  Napier further teaches wherein the gas turbine engine (16/40) extends along a longitudinal axis, and the housing (12/36) extends along the first axis, which is parallel to the longitudinal axis.  U.S. Patent No. 10,184,372 and Napier fail to explicitly teach wherein the first axis is non- parallel to the longitudinal axis.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first axis is non- parallel to the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
	With respect to Claim 10, U.S. Patent No. 10,184,37210 teaches wherein the plurality of baffles comprise a first torus-shaped baffle coupled to a sidewall of the housing (when combined with housing of Napier), and a second ellipsoid-shaped baffle, and the tortuous path is defined through an opening of the first baffle and about a perimeter of the second baffle (see claim 8).  
	With respect to Claim 11, U.S. Patent No. 10,184,37210 teaches wherein the plurality of baffles include at least one porous panel and a solid wall that cooperate to define at least one acoustic chamber, and the at least one acoustic chamber is filled with a bulk acoustic material (see claim 9).
Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The Prior Art of record fail to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claim 12) and aircraft comprising an eductor system having a plurality of ducts spaced apart about a circumference of the body, and each of the plurality of ducts define a plurality of eductor primary flow paths that terminate in a mixing chamber adapted to receive a secondary cooling fluid and to mix the primary exhaust fluid with the secondary cooling fluid to create a mixed fluid flow; a muffler system downstream from the mixing chamber a plurality of baffles that cooperate to define a tortuous path for the mixed fluid flow and attenuate sound generated by the gas turbine engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to exhaust systems and methods for gas turbine engine are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837